Warner, Chief Justice,
concurring.
The 1794th section of the Code declares that the natural guardian cannot demand or receive the property of the child until a guardian’s bond is filed and accepted by the Court of Ordinary of the county ; and this applies as well to the income of the property as to the corpus thereof. It is the declared public policy of the State, for the protection of the rights of minor children, and is as imperative and binding in Courts of equity as in Courts of law. Equity follows the law in such cases, and cannot override and control it; that is to say, a Court of equity is as much bound by the provisions of a positive statute as a Court of law.